5. Powers of the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority (
Before the final vote:
Madam President, I point to Rule 57(2), of the Rules of Procedure when I say quite plainly that the amendments that we have approved reflect the position of Parliament with regard to the Omnibus Directive that forms part of the supervision package faithfully and very clearly, but that the text is not the final text arrived at by the end of the tripartite dialogue with the Commission and the Council, as we would have liked.
We asked the Commission and the Council to seriously consider this text and, taking into account their position and the explicit request by the Belgian Presidency for some time to try and reach an agreement soon, I am going to request that voting on the draft legislative resolution be postponed and that the report be returned to committee.
I should state clearly that this is the last opportunity for Parliament to reach an agreement at first reading, and I would also like to inform the President that if what is to be put to the vote is whether or not to vote for the draft legislative resolution, I will request a vote against.
Madam President, first of all, I should like to say a quick thank you to Mr Sánchez Presedo for what he has just said. I should also like to thank the other rapporteurs, who have done, and continue to do, a marvellous job, as well as all those who assist them.
On behalf of President Barroso's Commission, I should like to say that we acknowledge the political purpose and goodwill shown by Parliament with regard to a fundamental issue, as defined in the various reports and proposals from the Commission aimed at constructing an effective and credible supervisory architecture.
This is a fundamental issue because it determines the success or otherwise of a number of other decisions relating to transparency, supervision and - I was going to say quite simply - moral standards, in the whole range of financial services in which these elements have been singularly lacking for about 15 years, as the last crisis showed.
We need a little more time, Mr Sánchez Presedo, if we are to achieve the objective of creating this architecture. The Belgian Presidency needs a little more time to make the political will of the Council match that of Parliament, as you have expressed it, and of the Commission. On behalf of the Commission, I should like to say that the Council must fully acknowledge this goodwill and determination and must use the time you are giving it to achieve this level of ambition. In any case, of course, discussions are under way. The Commission will not, and cannot, give its verdict on all the amendments tabled so far, even if many of them match our own position.
I should like to confirm, at the same time as indicating my agreement with the procedure that you are proposing, that the Commission will be at hand day and night over the coming days so that we can achieve this level of goodwill and so that we can establish, on 1 January 2011, ladies and gentlemen, supervisory institutions, authorities, and a systemic risk committee that are not only credible but which also function efficiently.
Madam President, on behalf of my group - and I believe on behalf of all the rapporteurs - I am going to request that, within the following reports that make up this package - the Giegold report, the Goulard report, my own report and the Skinner report - the amended Commission proposal be put to a roll-call vote. It is important to know that Parliament has the level of mandate that we have to negotiate with the Council.
Madam President, I would like to ask you to set out clearly the details of voting. If what is to be put to the vote is whether or not to vote for the draft legislative resolution, I will request a 'no' vote, but if what is to be put to the vote is the postponement of voting, I would recommend a 'yes' vote.
I would therefore ask you to set out very clearly what it is going to be put to the vote.